SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of May 6, 2015 Commission File Number 1-14732 COMPANHIA SIDERÚRGICA NACIONAL (Exact name of registrant as specified in its charter) National Steel Company (Translation of Registrant's name into English) Av. Brigadeiro Faria Lima 3400, 20º andar São Paulo, SP, Brazil 04538-132 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X São Paulo, May 6, 2015 Companhia Siderúrgica Nacional (CSN) (BM&FBOVESPA: CSNA3) (NYSE: SID) announces today its consolidated results for the first quarter of 2015 (1Q15), which are presented in Brazilian Reais and in accordance with International Financial Reporting Standards (IFRS) issued by the International Accounting Standards Board (IASB), and with Brazilian accounting practices, which are fully convergent with the international accounting norms issued by the Accounting Pronouncements Committee (CPC) and approved by the Brazilian Securities and Exchange Commission (CVM), pursuant to CVM Instruction 485 of September 1, 2010. The comments herein refer to the Company’s consolidated results of the first quarter of 2015 (1Q15) and comparisons refer to the fourth quarter of 2014 (4Q14) and to the first quarter of 2014 (1Q14), unless otherwise stated. On March 31, 2015, the Real/US Dollar exchange rate was R$3.208. Executive Summary Highlights 1Q14 4Q14 1Q15 1Q15 x 1Q14 (Change) 1Q15 x 4Q14 (Change) Consolidated Net Revenue (R$ MM) 4,371 3,820 4,010 -8% 5% Consolidated Gross Profit (R$ MM) 1,336 921 985 -26% 7% Adjusted EBITDA (R$ MM) 1,440 1,010 911 -37% -10% Total Sales (thousand t) Steel 1% 12% - Domestic Market 73% 69% 63% -10 p.p. -6 p.p. - Overseas Subsidiaries 25% 26% 34% 9 p.p. 8 p.p. - Exports 2% 5% 3% 1 p.p. -2 p.p. - Iron Ore -15% -28% - Domestic Market 1% 0% 1% 0 p.p. 1 p.p. - Exports 99% 100% 99% 0 p.p. -1 p.p. Adjusted Net Debt (R$ MM) 27% 6% Adjusted Cash Position 12,889 12,075 12,251 -5% 1% Net Debt / Adjusted EBITDA 2.66x 4.0x 4.76x 2.1x 0.8x Iron ore sales volumes include 100% of the stake in NAMISA. At the close of 1Q15 · BM&FBovespa (CSNA3): R$5.43/share · NYSE (SID): US$1.68/ADR (1 ADR 1 share) · Total no. of shares 1,387,524,047 · Market Cap BM&FBovespa: R$7.53 billion · Market Cap NYSE: US$2.33 billion Investor Relations Team · IR Executive Officer: David Salama (11) 3049-7588 · IR Manager: Claudio Pontes - (11) 3049-7592 · Specialist : Ana Rayes - (11) 3049-7585 · Senior Analyst: Rodrigo Bonsaver – (11) 3049-7593 invrel@csn.com.br 1 Economic Scenario Global economic activity is showing gradual signs of a recovery. The U.S. economy continues to grow moderately, while most of the European countries managed to reverse in 2014, the shrinkage of recent years. The emerging economies, however, have been presenting a slower growth pace. The global Purchasing Managers Index (PMI) closed March at 53.5 points. The IMF expects global GDP growth of 3.5% this year and 3.7% in 2016. USA The U.S. activity indicators are pointing to a moderate economic growth. GDP growth of 0.2% in 1Q15 was negatively impacted by the rigorous winter and port strikes on the west coast, which jeopardized exports. The FED estimates 2015 GDP growth of between 2.3% and 2.7%. Although industrial production fell by 0.6% in March over February, the 12-month figure moved up by 2.0%, with installed capacity use of 78.4%. Unemployment fell to 5.5% in March, 1.1 p.p. down on the same month last year and within the 5.2% to 5.5% band considered by most of the FOMC (the FED’s Monetary Policy Committee) to be full employment. In the 12 months through March, the Consumer Price Index dipped by 0.2%, well below the FOMC’s target of 2% p.a. Given this scenario, at its last meeting in April the FOMC deemed it appropriate to maintain interest rates at between 0 and 0.25% until the labor market improves and inflation converges towards the 2% p.a. target. Europe The Eurozone is showing signs of a recovery in activity, with the adoption of an expansionist monetary policy by the ECB. The block’s compound PMI reached 54.0 points in March 2015, versus 53.3 points in February, while industrial production increased by 1.1% in February over previous month. According to Eurostat, unemployment rate was 11.3% in March 2015, flat over the previous month, but below the 11.7% recorded in March of last year. Of the member nations, Germany posted the lowest rate, with 4.7%, while Greece and Spain had the highest, with 25.7% and 23%, respectively. Also according to Eurostat, retail sales fell by 0.2% in February 2015 over January but moved up by 3% year-on-year. In the UK, manufacturing PMI closed March at 54.4 points, the highest figure for the last eight months. According to the British Treasury, the consensus of estimates points to GDP growth of 2.7% in 2015. The consumer price index edged up by 0.3% in 1Q15 over 1Q14. Asia China has been showing signs of a slowdown in growth. Preliminary figures from the Chinese Bureau of Statistics indicate GDP expansion of 7.0% in 1Q15, versus 7.4% in 1Q14, but still within the target defined by the government. M anufacturing PMI , disclosed by HSBC, has been signaling a deterioration in economic conditions since December 2014 and closed March at 49.6 points. The growth rate of Investments in fixed assets fell from 17.6% in 1Q14 to 13.5% in 1Q15, while industrial production growth of 5.6% in the 12 months through March 2015 was below the average of 7.9% recorded in the previous 12 months. 2 The deceleration in the construction industry was even more apparent. According to the National Bureau of Statistics, sector investments increased by 8.5% in 1Q15, close to half the 16.8% recorded in 1Q14. Given this scenario, the Chinese government once again reduced the reserve requirements rate by 1 p.p. and further monetary and fiscal stimuli are expected ahead. Japan continued to stage a moderate recovery. Manufacturing PMI fell to 50.3 points in March 2015 from 51.6 points in the previous month, while retail sales declined from 1.3% in January 2015 over December 2014. Despite the government measures to stimulate the economy, inflation remained below the target of 2% p.a. determined by the Japanese Central Bank, whose Monetary Policy Committee estimates GDP growth of between 1.5% and 2.1% in 2015. Brazil A gainst a background of political uncertainty, Brazil’s economy slowed, accompanied by increased inflation, higher interest rates and the depreciation of the currency. GDP in 2014 remained virtually flat over the previous year, while in the 12 months through February 2015, the seasonally-adjusted Central Bank Economic Activity Index ( IBC-Br) fell by 0.6%. According to a survey by the CNI (National Confederation of Industry), industrial production fell in March, with the index closing at 48.2 points, under 50 points. The Central Bank’s FOCUS report estimates GDP shrinkage of 1.18% in 2015, followed by growth of 1.0% in 2016. Inflation measured by the IPCA consumer price index increased by 1.32% in March, giving 8.13% in 12 months, above the ceiling of the inflationary target defined by the Monetary Policy Committee (COPOM) . As a result, the COPOM has been maintaining a restrictive monetary policy , raising the Selic benchmark interest rate by 0.5 p.p. to 13.25% p.a. at its last meeting in April. The FOCUS report expects 2015 inflation of 8.26%, with a Selic of 13.50% at year-end. On the foreign exchange front, the dollar appreciated by 20.8% against the real in 1Q15, closing March at R$3.208. Macroeconomic Projections 2015 2016 IPCA (%) 8.26 5.60 Commercial dollar (final) – R$ 3.20 3.30 SELIC (final - %) 13.50 11.50 GDP (%) -1.18 1.00 Industrial Production (%) -2.50 1.50 Source: FOCUS BACEN Base: April 30, 2015 3 Net Revenue Consolidated net revenue totaled R$4,010 million in 1Q15, 5.0% up on the previous quarter, chiefly due to higher net revenue from the steel segment, which offset the reduction in revenue from the mining segment. Cost of Goods Sold (COGS) In 1Q15, c onsolidated COGS came to R$3,025 million, 4% more than in 4Q14, mainly due to lower steel product sales volume. Gross Profit Gr oss profit totaled R$985 million in 1Q15 , 7% up on the previous three months, primarily due tothe gross profit from the steel segment. Selling, General, Administrative and Other Operating Expenses SG&A expenses totaled R$411 million in 1Q15, 9% down on the R$450 million recorded in 4Q14, mainly due to lower expenses with iron ore freight, given the Company’s sales strategy. Other Operating Expenses (Revenues) amounted to R$214 million in 1Q15, 28% less than the R$295 million posted in quarter before, basically due to the non-recurring negative impact of R$133 million in 4Q14, related to the reclassification of accrued losses from investments in shares recorded as available for sale, partially offset by the addition of tax provisions of R$34 million in 1Q15. EBITDA The Company uses Adjusted EBITDA to measure the segments' performance and operating cash flow capacity. It comprises net income before the net financial result, income and social contribution taxes, depreciation and amortization, results from investees and other operating revenue (expenses). Adjusted EBITDA includes the Company’s proportional interest in Namisa, MRS Logística and CBSI. Adjusted EBITDA totaled R$911 million in 1Q15, 10% down on 4Q14, basically due to the EBITDA from the steel and mining segments. The adjusted EBITDA margin EBITDA came to 22%, 3 p.p. down on the previous quarter. Equity Result The 1Q15 equity result totaled R$398 million, 62%, or R$152 million more than in 4Q14, essentially due to the positive result from the joint controlled entity, Namisa. Financial Result and Net Debt The 1Q15 net financial result was negative by R$870 million, chiefly due to the following factors: · Interest on loans and financing totaling R$803 million; · Expenses of R$11 million with the monetary restatement of tax installments; 4 · Other financial expenses totaling R$47 million; · Monetary and exchange variations amounting to R$65 million; These negative effects were partially offset by consolidated financial revenues of R$56 million. Gross debt, net debt and the net debt/EBITDA ratio presented below reflect the Company’s proportional interest in Namisa, MRS Logística and CBSI, as well as the impact from the partial spin-off of Transnordestina Logística S/A. On March 31, 2015, consolidated net debt came to R$20.0 billion, R$1.1 billion more than the R$18.9 billion recorded at the end of 4Q14, mainly due to: · Dividend payments of R$0.5 billion; · Investments of R$0.4 billion in fixed assets; · A R$0.7 billion effect related to the cost of debt; · Net foreign exchange variation of R$0.4 billion. These effects were partially offset by 1Q15 EBITDA of R$0.9 billion. The net debt/EBITDA ratio based on LTM adjusted EBITDA closed the first quarter at 4.8x, 0.8x up on the ratio recorded at the end of the previous quarter. Net Income CSN posted consolidated net income of R$392 million in 1Q15, R$325 million higher than in 4Q14, primarily due to the upturn in gross profit , reduced operating expenses, the improved equity result and the timing difference between the tax and accounting treatment of the foreign exchange variation. Capex Investments reflect the Company’s proportional interest in Namisa, MRS Logística and CBSI. The Company has ceased consolidating its interest in Transnordestina Logística S/A, due to the latter’s partial spin-off at the end of 2013, and the consequent entry into effect of the new shareholders’ agreement. 5 CSN invested R$407 million in 1Q15, allocated as follows: ü Mining: R$123 million; ü Steel: R$121 million; ü Cement: R$90 million; ü Logistics: R$73 million. Working Capital At the close of 1Q15, working capital allocated to the Company’s businesses totaled R$2.65 billion, very close to the end-of-2014 figure, given that the increase in accounts receivable and the reduction in the suppliers line were virtually offset by the reduction in inventories, due to the sending of finished products to the subsidiaries abroad and the upturn in taxes payable. The inventory turnover period narrowed by 11 days, offsetting the 5-day increase in the average receivables period and the 6-day reduction in the average supplier payment period. WORKING CAPITAL (R$ MM) 1Q14 4Q14 1Q15 Change 1Q15 x 4Q14 Change 1Q15 x 1Q14 Assets 4,126 5,006 5,153 147 1,027 Accounts Receivable 1,621 1,651 1,901 250 280 Inventory (*) 2,415 3,296 3,115 - 700 Advances to Taxes 89 59 137 78 48 Liabilities 1,616 2,373 2,499 126 883 Suppliers 1,105 1,672 1,589 -83 484 Salaries and Social Contribution 196 340 374 34 178 Taxes Payable 286 338 512 174 226 Advances from Clients 30 23 24 1 -5 Working Capital 2,510 2,633 2,654 22 145 TURNOVER RATIO
